No. 04-14-00497-CY



                                     IN THE


                          FOURTH COURT OF APPEALS


                             SAN ANTONIO, TEXAS                                   en
                                                                                  -n
                                                                                  m               '   o
                                                                                  cs              T'c:-^1,


                                  DAVID GOAD                                      CO
                                                                                      \
                                                                                                      5-r
                                                                                                                 ••;

                                             Appellant                                -o
                                                                                      -.'-                 • '
                                                                     i                                ..

                                                                                      !——             . . '*
                                                                         •   -v
                                                                                          -   •
                                        v.
                                                                                          ro                 •




                                                                                          ro
                   THE COUNTY OF GUADALUPE, TEXAS,
                                             Appelle.


              FROM THE 25th JUDICIAL DISTRICT COURT
                          GUADALUPE COUNTY, TEXAS

                            Trial Court No. 12-1923-CV
                           William Old, Judge Presiding




                              APPELLANT'S BRIEF




              PAID
           NEWBRAUNFELSJX
                                              David Goad, pro se
              78130
           FEB 02, 15                         1154 Rivertree Drive
              AMOUNT
                                              New Braunfels, Texas 78130
               $5.75                          830-515-2052
   78205    00113631-09




ORAL ARUGENT REQUESTED